Exhibit 10.8
EXECUTION COPY
CANADIAN GUARANTEE
CANADIAN GUARANTEE, dated as of October 13, 2010 (this “Canadian Guarantee”),
made among ASSOCIATED MATERIALS CANADA LIMITED, an Ontario corporation
(“Associated”), GENTEK CANADA HOLDINGS LIMITED, an Ontario corporation
(“Gentek”), and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP, an Ontario limited
partnership, by its general partner, Gentek (“LP”; and together with Associated
and Gentek, the “Canadian Grantors”, and each, a “Canadian Grantor”), each of
the subsidiaries listed on Annex A hereto (each such subsidiary, individually, a
“Canadian Subsidiary Guarantor” and, collectively, the “Canadian Subsidiary
Guarantors”; and, together with the Canadian Grantors, collectively, the
“Canadian Guarantors”), and UBS AG CANADA BRANCH, as Canadian collateral agent
for the Secured Parties (in such capacity, together with its successors in such
capacity, the “Canadian Collateral Agent”).
W I T N E S S E T H:
WHEREAS, (1) CAREY INTERMEDIATE HOLDINGS CORP., a Delaware corporation, and the
US Borrowers and the Canadian Borrowers (collectively, the “Borrowers”) have
entered into a Revolving Credit Agreement, dated as of October 13, 2010 (the
“Credit Agreement”), with the banks, financial institutions and other
institutional lenders and investors from time to time parties thereto (each
individually a “Lender” and collectively, the “Lenders”), UBS AG, STAMFORD
BRANCH, as US Administrative Agent, US Collateral Agent, and a US Letter of
Credit Issuer and a Canadian Letter of Credit Issuer, UBS AG CANADA BRANCH, as
Canadian Administrative Agent and Canadian Collateral Agent, WELLS FARGO CAPITAL
FINANCE, LLC, as Co-Collateral Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as a US
Letter of Credit Issuer, DEUTSCHE BANK AG CANADA BRANCH, as a Canadian Letter of
Credit Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION as a US Letter of Credit
Issuer and a Canadian Letter of Credit Issuer and UBS LOAN FINANCE LLC, as
Swingline Lender, pursuant to which the Lenders have severally agreed to make
loans to the Borrowers and the Letter of Credit Issuers have agreed to issue
letters of credit for the account of the Borrowers upon the terms and subject to
the conditions set forth therein, (2) one or more Cash Management Banks may from
time to time provide Cash Management Services pursuant to Secured Cash
Management Agreements to any Credit Party and (3) one or more Hedge Banks may
from time to time enter into Secured Hedging Agreements with any Credit Party
(clauses (1), (2) and (3) collectively, the “Extensions of Credit”);
WHEREAS, each of the Canadian Guarantors have agreed to guarantee to the
Canadian Collateral Agent, for the benefit of the Secured Parties, the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Canadian Obligations (other than in respect
of each of its own obligations);
WHEREAS, each Canadian Guarantor acknowledges that it will derive substantial
direct and indirect benefit from the making of the Extensions of Credit; and
WHEREAS, it is a condition precedent to the obligations of the Lenders and the
Canadian Letter of Credit Issuers to make their respective Extensions of Credit
to the Canadian Borrowers under the Credit Agreement that the Canadian
Guarantors shall have executed and delivered this Canadian Guarantee to the
Canadian Collateral Agent for the benefit of the Secured Parties.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders and the
Canadian Letter of Credit Issuers to make their respective Extensions of Credit
to the Canadian Borrowers under the Credit Agreement, to induce one or more Cash
Management Banks to provide Cash Management Services pursuant to Secured Cash
Management Agreements to any Credit Party and to induce one or more Hedge Banks
to enter into Secured Hedging Agreements with any Credit Party, the Canadian
Guarantors hereby agree with the Canadian Collateral Agent, for the benefit of
the Secured Parties, as follows:
1. Defined Terms

  (a)  
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein (including terms used in the preamble and recitals hereto) shall have the
meanings given to them in the Credit Agreement.

  (b)  
The rules of construction and other interpretative provisions specified in
Sections 1.2, 1.5, 1.6 and 1.7 of the Credit Agreement shall apply to this
Canadian Guarantee, including terms defined in the preamble and recitals hereto.

  (c)  
As used herein, the term “Termination Date” means the date on which all Canadian
Obligations are paid in full in cash (other than Cash Management Obligations
under Secured Cash Management Agreements, Hedging Obligations under Secured
Hedging Agreements or contingent indemnification obligations not then due and
payable) and the Total Revolving Credit Commitment and all Letters of Credit are
terminated (other than Letters of Credit that have been Cash Collateralized in
accordance with Section 3.7 of the Credit Agreement following the termination of
the Total Revolving Credit Commitment).

2. Guarantee

  (a)  
Subject to the provisions of Section 2(b), each of the Canadian Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Canadian Collateral Agent for
the benefit of the Secured Parties, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Canadian Obligations (other than in respect of each of its own
obligations). In furtherance of the foregoing and not in limitation of any other
right that the Canadian Collateral Agent or any other Canadian Secured Party has
at law or in equity against any Canadian Guarantor by virtue hereof, upon the
failure of any of the Canadian Borrowers or any other Canadian Credit Party to
pay any Canadian Obligation when and as the same shall become due (whether at
the stated maturity, by acceleration or otherwise), each Canadian Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to the Canadian
Collateral Agent for distribution to the applicable Secured Parties the amount
of such unpaid Canadian Obligation. Upon payment by any Canadian Guarantor of
any sums to the Canadian Collateral Agent as provided above, all rights of such
Canadian Guarantor against any of the Canadian Borrowers or any other Canadian
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Sections 3 and 5 hereof.

 

- 2 -



--------------------------------------------------------------------------------



 



  (b)  
Anything herein or in any other Credit Document to the contrary notwithstanding,
the maximum liability of each Canadian Subsidiary Guarantor hereunder and under
the other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Canadian Subsidiary Guarantor under Applicable Law relating
to the insolvency of debtors.

  (c)  
To the extent required by Section 13.5 of the Credit Agreement, each Canadian
Guarantor further agrees to pay any and all reasonable and documented
out-of-pocket costs and expenses (including all reasonable fees and
disbursements of counsel) that may be paid or incurred by the Canadian
Collateral Agent or any other Canadian Secured Party in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Canadian Obligations and/or enforcing any rights with respect to,
or collecting against, such Canadian Guarantor under this Canadian Guarantee.

  (d)  
Each Canadian Guarantor agrees that the Canadian Obligations may at any time and
from time to time exceed the amount of the liability of such Canadian Guarantor
hereunder without impairing this Canadian Guarantee or affecting the rights and
remedies of the Canadian Collateral Agent or any other Canadian Secured Party
hereunder.

  (e)  
No payment or payments made by any of the Borrowers, any other Guarantor, any
other guarantor or any other Person or received or collected by the Canadian
Collateral Agent or any other Canadian Secured Party from any of the Borrowers,
any other Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Canadian Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Canadian Guarantor hereunder, which shall, notwithstanding any such payment
or payments other than payments made by such Canadian Guarantor in respect of
the Canadian Obligations or payments received or collected from such Canadian
Guarantor in respect of the Canadian Obligations, remain liable for the Canadian
Obligations up to the maximum liability of such Canadian Guarantor hereunder
until the Termination Date.

  (f)  
Each Canadian Guarantor agrees that whenever, at any time, or from time to time,
it shall make any payment to the Canadian Collateral Agent or any other Canadian
Secured Party on account of its liability hereunder, it will notify the Canadian
Collateral Agent in writing that such payment is made under this Canadian
Guarantee for such purpose.

 

- 3 -



--------------------------------------------------------------------------------



 



  (g)  
Each Canadian Guarantor assumes all responsibility for being and keeping itself
informed of the Canadian Borrowers’ and each other Canadian Credit Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Canadian Obligations and the nature, scope and extent
of the risks that such Canadian Guarantor assumes and incurs hereunder, and
agrees that none of the Canadian Collateral Agent or the other Secured Parties
will have any duty to advise such Canadian Guarantor of information known to it
or any of them regarding such circumstances or risks.

3. Right of Contribution
Each Canadian Guarantor hereby agrees that to the extent a Canadian Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Canadian Guarantor shall be entitled to seek and receive contribution from
and against any other Canadian Guarantors hereunder, that has not paid its
proportionate share of such payment. Each Canadian Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 5 hereof.
The provisions of this Section 3 shall in no respect limit the obligations and
liabilities of any Canadian Guarantor to the Canadian Collateral Agent and the
other Secured Parties, and each Canadian Guarantor shall remain liable to the
Canadian Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Canadian Guarantor hereunder.
4. Right of Set-off
In addition to any rights and remedies of the Secured Parties provided by
Applicable Law, each Canadian Guarantor hereby irrevocably authorizes each
Canadian Secured Party at any time and from time to time following the
occurrence and during the continuance of an Event of Default without notice to
such Canadian Guarantor or any other Canadian Guarantor, any such notice being
expressly waived by each Canadian Guarantor, upon any amount becoming due and
payable by such Canadian Guarantor hereunder (whether at stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Canadian Secured Party
to or for the credit or the account of such Canadian Guarantor. Each Secured
Party shall notify such Canadian Guarantor promptly of any such set-off and the
appropriation and application made by such Canadian Secured Party; provided that
the failure to give such notice shall not affect the validity of such set-off
and appropriation and application.

 

- 4 -



--------------------------------------------------------------------------------



 



5. No Subrogation
Notwithstanding any payment or payments made by any of the Canadian Guarantors
hereunder or any set-off or appropriation and application of funds of any of the
Canadian Guarantors by the Canadian Collateral Agent or any other Canadian
Secured Party, no Canadian Guarantor shall be entitled to be subrogated to any
of the rights of the Canadian Collateral Agent or any other Canadian Secured
Party against any of the Borrowers or any other Guarantor or any collateral
security or guarantee or right of offset held by the Canadian Collateral Agent
or any other Canadian Secured Party for the payment of the Canadian Obligations,
nor shall any Canadian Guarantor seek or be entitled to seek any contribution or
reimbursement from any of the Borrowers or any other Guarantor in respect of
payments made by such Canadian Guarantor hereunder, until the Termination Date.
If any amount shall be paid to any Canadian Guarantor on account of such
subrogation rights at any time prior to the Termination Date, such amount shall
be held by such Canadian Guarantor in trust for the Canadian Collateral Agent
and the other Secured Parties, segregated from other funds of such Canadian
Guarantor, and shall, forthwith upon receipt by such Canadian Guarantor, be
turned over to the Canadian Collateral Agent in the exact form received by such
Canadian Guarantor (duly indorsed by such Canadian Guarantor to the Canadian
Collateral Agent, if required), to be applied against the Canadian Obligations,
whether due or to become due, in accordance with Section 5.4 of the Revolving
Canadian Security Agreement.
6. Amendments, etc. with Respect to the Canadian Obligations; Waiver of Rights
Except for termination of a Canadian Guarantor’s obligations hereunder as
expressly provided in Section 24, each Canadian Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Canadian Guarantor and without notice to or further assent by any Canadian
Guarantor, (a) any demand for payment of any of the Canadian Obligations made by
the Canadian Collateral Agent or any other Canadian Secured Party may be
rescinded by such party and any of the Canadian Obligations continued, (b) the
Canadian Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Canadian Collateral Agent or any other Canadian Secured Party,
(c) the Credit Agreement, the other Credit Documents and any other documents
executed and delivered in connection therewith, the Secured Cash Management
Agreements and any other documents executed and delivered in connection
therewith and the Secured Hedging Agreements and any other documents executed
and delivered in connection therewith, may be amended, waived, modified,
supplemented or terminated, in whole or in part, in accordance with the terms of
the applicable document and (d) any collateral security, guarantee or right of
offset at any time held by the Canadian Collateral Agent or any other Canadian
Secured Party for the payment of the Canadian Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Canadian Collateral
Agent nor any other Canadian Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Canadian Obligations or for this Canadian Guarantee or any property subject
thereto. When making any demand hereunder against any Canadian Guarantor, the
Canadian Collateral Agent or any other Canadian Secured Party may, but shall be
under no obligation to, make a similar demand on any of the Canadian Borrowers
or any other Canadian Guarantor or other guarantor, and any failure by the
Canadian Collateral Agent or any other Canadian Secured Party to make any such
demand or to collect any payments from any of the Canadian Borrowers or any
other Canadian Guarantor or other guarantor or any release of any of the
Canadian Borrowers or any other Canadian Guarantor or other guarantor shall not
relieve any Canadian Guarantor in respect of which a demand or collection is not
made or any Canadian Guarantor not so released of its several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Canadian Collateral Agent or
any other Canadian Secured Party against any Canadian Guarantor. For the
purposes hereof, “demand” shall include the commencement and continuance of any
legal proceedings.

 

- 5 -



--------------------------------------------------------------------------------



 



7. Guarantee Absolute and Unconditional
Each Canadian Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Canadian Obligations, and notice of or proof of reliance by the Canadian
Collateral Agent or any other Canadian Secured Party upon this Canadian
Guarantee or acceptance of this Canadian Guarantee, the Canadian Obligations or
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Canadian Guarantee; and all dealings between any of the Canadian Borrowers
and any of the Canadian Guarantors, on the one hand, and the Canadian Collateral
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Canadian Guarantee. Each Canadian Guarantor waives promptness, diligence,
presentment, protest, notice of protest, demand for payment and notice of
default, acceleration or nonpayment and any other notice to or upon any of the
Canadian Borrowers or any other Canadian Guarantor with respect to the Canadian
Obligations. Each Canadian Guarantor understands and agrees that this Canadian
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Credit Agreement, any other Credit Document, any Secured
Cash Management Agreement or any Secured Hedging Agreement, any of the Canadian
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Canadian Collateral Agent or any other Canadian Secured Party, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by any of the Canadian Borrowers
against the Canadian Collateral Agent or any other Canadian Secured Party or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
any of the Canadian Borrowers or such Canadian Guarantor) that constitutes, or
might be construed to constitute, an equitable or legal discharge of any of the
Canadian Borrowers for the Canadian Obligations, or of such Canadian Guarantor
under this Canadian Guarantee, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against any Canadian Guarantor, the
Canadian Collateral Agent and any other Canadian Secured Party may elect, but
shall be under no obligation, to pursue such rights and remedies as it may have
against any of the Canadian Borrowers or any other Person or against any
collateral security or guarantee for the Canadian Obligations or any right of
offset with respect thereto, and any failure by the Canadian Collateral Agent or
any other Canadian Secured Party to pursue such other rights or remedies or to
collect any payments from any of the Canadian Borrowers or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any of the Canadian Borrowers or any
such other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Canadian Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Canadian Collateral Agent and the other
Secured Parties against such Canadian Guarantor. To the fullest extent permitted
by Applicable Law, each Canadian Guarantor waives any defense arising out of any
such election even though such election operates, pursuant to Applicable Law, to
impair or to extinguish any right of reimbursement, subrogation, exoneration,
contribution or indemnification or other right or remedy of such Canadian
Guarantor against any of the Canadian Borrowers or any other Guarantor, as the
case may be, or any security. Each Canadian Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by the Credit Documents and that the waivers set forth herein are
knowingly made in contemplation of such benefit. This Canadian Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon each Canadian Guarantor and the successors and assigns
thereof, and shall inure to the benefit of the Canadian Collateral Agent and the
other Secured Parties, and their respective successors, endorsees, transferees
and assigns, until the Termination Date, notwithstanding that from time to time
during the term of the Credit Agreement, any Secured Cash Management Agreement
and any Secured Hedging Agreement, the Credit Parties may be free from any
Canadian Obligations.

 

- 6 -



--------------------------------------------------------------------------------



 



8. Subordination
Each Canadian Guarantor hereby agrees that any Indebtedness of any Canadian
Guarantor now or hereafter owing to any other Canadian Guarantor, whether
heretofore, now or hereafter created (the “Canadian Guarantor Subordinated
Debt”), is hereby subordinated to all of the Canadian Obligations until the
Termination Date and that the Canadian Guarantor Subordinated Debt shall not be
paid in whole or in part during the continuance of any Event of Default. In the
event of any insolvency or bankruptcy proceedings, and any receivership,
liquidation, reorganization or other similar proceedings in connection
therewith, relative to any Canadian Guarantor or to its property, and in the
event of any proceedings for voluntary liquidation, dissolution or other winding
up of such Canadian Guarantor (except as expressly permitted by the Credit
Agreement), whether or not involving insolvency or bankruptcy, then, if an Event
of Default has occurred and is continuing (a) the Canadian Collateral Agent
shall be paid irrevocably in full in cash in immediately available funds in
respect of all amounts constituting the Canadian Obligations (other than Cash
Management Obligations under Secured Cash Management Agreements, Hedging
Obligations under Secured Hedging Agreements or contingent indemnification
obligations not then due and payable) before any payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of the Canadian Guarantor Subordinated Debt and (b) until the Canadian
Collateral Agent is paid irrevocably in full in cash in immediately available
funds in respect of all amounts constituting the Canadian Obligations (other
than Cash Management Obligations under Secured Cash Management Agreements,
Hedging Obligations under Secured Hedging Agreements or contingent
indemnification obligations not then due and payable), any payment or
distribution to which such payee would otherwise be entitled (other than debt
securities of such Canadian Guarantor that are subordinated, to at least the
same extent as this Section 8, to the payment of all Canadian Guarantor
Subordinated Debt then outstanding (such securities being hereinafter referred
to as “Canadian Restructured Debt Securities”)) shall be made to the Canadian
Collateral Agent. If any Event of Default occurs and is continuing, then no
payment or distribution of any kind or character shall be accepted by or on
behalf of the Canadian Guarantor or any other Person on its behalf with respect
to the Canadian Guarantor Subordinated Debt. If any payment or distribution of
any character, whether in cash, securities or other property (other than
Canadian Restructured Debt Securities), in respect of the Canadian Guarantor
Subordinated Debt shall be received by any payee in violation of this Section 8
before all Canadian Obligations shall have been paid irrevocably in full in cash
in immediately available funds (other than Cash Management Obligations under
Secured Cash Management Agreements, Hedging Obligations under Secured Hedging
Agreements or contingent indemnification obligations not then due and payable),
such payment or distribution shall be held in trust for the benefit of the
Secured Parties, and shall be paid over the Canadian Collateral Agent.

 

- 7 -



--------------------------------------------------------------------------------



 



9. Representations and Warranties; Covenants
Each Canadian Guarantor hereby (a) represents and warrants that the
representations and warranties as to it made by Holdings and the Borrowers in
Section 8 of the Credit Agreement are true and correct on each date as required
by Section 7.1 of the Credit Agreement and (b) agrees to take, or refrain from
taking, as the case may be, each action necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Canadian
Guarantor.
10. Reinstatement
This Canadian Guarantee shall continue to be effective, or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the Canadian
Obligations is rescinded or must otherwise be restored or returned by the
Canadian Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any of the Canadian
Borrowers or any other Canadian Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any of the Canadian Borrowers or any other Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
11. Payments
Each Canadian Guarantor hereby guarantees that payments hereunder will be paid
to the Canadian Collateral Agent without set-off or counterclaim in the same
currency as demand is made at the Canadian Collateral Agent’s office specified
in Section 13.2 of the Credit Agreement.
12. Authority of Agent
Each Canadian Guarantor acknowledges that the rights and responsibilities of the
Canadian Collateral Agent under this Canadian Guarantee with respect to any
action taken by the Canadian Collateral Agent or the exercise or non-exercise by
the Canadian Collateral Agent of any option, right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this Canadian
Guarantee shall, as between the Canadian Collateral Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Canadian Collateral Agent and such Canadian Guarantor, the Canadian Collateral
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Canadian Guarantor shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.
13. Notices
All notices, requests and demands pursuant hereto shall be made in accordance
with Section 13.2 of the Credit Agreement. All communications and notices
hereunder to each Canadian Guarantor shall be given to it in care of the Company
at the Company’s address set forth in Section 13.2 of the Credit Agreement.

 

- 8 -



--------------------------------------------------------------------------------



 



14. Counterparts
This Canadian Guarantee may be executed by one or more of the parties to this
Canadian Guarantee on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “PDF” or “TIF” file)), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. A set of the copies of this Canadian Guarantee signed by
all the parties shall be lodged with the Canadian Collateral Agent and the
Company.
15. Severability
Any provision of this Canadian Guarantee that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
16. Integration
This Canadian Guarantee, together with the other Credit Documents, represents
the agreement of each Canadian Guarantor and the Canadian Collateral Agent with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Canadian Collateral Agent or any other
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents.
17. Amendments in Writing; No Waiver; Cumulative Remedies

  (a)  
None of the terms or provisions of this Canadian Guarantee may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Canadian Guarantor(s) and the Canadian Collateral Agent
in accordance with Section 13.1 of the Credit Agreement.

  (b)  
Neither the Canadian Collateral Agent nor any other Canadian Secured Party shall
by any act (except by a written instrument pursuant to Section 17(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default or in
any breach of any of the terms and conditions hereof. No failure to exercise,
nor any delay in exercising, on the part of the Canadian Collateral Agent or any
other Canadian Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the Canadian
Collateral Agent or any other Canadian Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Canadian Collateral Agent or any Canadian Secured Party would
otherwise have on any future occasion.

  (c)  
The rights, remedies, powers and privileges herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

- 9 -



--------------------------------------------------------------------------------



 



18. Section Headings
The Section headings used in this Canadian Guarantee are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
19. Successors and Assigns
This Canadian Guarantee shall be binding upon the successors and assigns of each
Canadian Guarantor and shall inure to the benefit of the Canadian Collateral
Agent and the other Secured Parties and their respective successors and assigns,
except that no Canadian Guarantor may assign, transfer or delegate any of its
rights or obligations under this Canadian Guarantee without the prior written
consent of the Canadian Collateral Agent unless permitted to do so under the
Credit Agreement.
20. Additional Guarantors
Each Subsidiary of any of the Canadian Borrowers that is required to become a
party to this Canadian Guarantee pursuant to Section 9.10 of the Credit
Agreement shall become a Canadian Guarantor, with the same force and effect as
if originally named as a Canadian Guarantor herein, for all purposes of this
Canadian Guarantee upon execution and delivery by such Subsidiary of a
Supplement in the form of Annex B hereto or in such other form reasonably
satisfactory to the Canadian Collateral Agent. The execution and delivery of any
instrument adding an additional Canadian Guarantor as a party to this Canadian
Guarantee shall not require the consent of any other Canadian Guarantor
hereunder. The rights and obligations of each Canadian Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Canadian
Guarantor as a party to this Canadian Guarantee.
21. WAIVER OF JURY TRIAL
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE, ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
22. Submission to Jurisdiction; Waivers
Each Canadian Guarantor hereby irrevocably and unconditionally:

  (a)  
submits for itself and its property in any legal action or proceeding relating
to this Canadian Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive jurisdiction of a court of competent jurisdiction in the
Province of Ontario;

 

- 10 -



--------------------------------------------------------------------------------



 



  (b)  
consents that any such action or proceeding shall be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

  (c)  
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Canadian Guarantor at its
address referred to in Section 13 hereof or at such other address of which the
Canadian Collateral Agent shall have been notified pursuant thereto;

  (d)  
agrees that nothing herein shall affect the right of the Canadian Collateral
Agent or any other Canadian Secured Party to effect service of process in any
other manner permitted by law or shall limit the right of the Canadian
Collateral Agent or any other Canadian Secured Party to sue in any other
jurisdiction; and

  (e)  
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 22 any special, exemplary, punitive or consequential damages.

23. GOVERNING LAW
THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.
24. Termination or Release

  (a)  
This Canadian Guarantee shall terminate on the Termination Date.

  (b)  
A Canadian Subsidiary Guarantor shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement, as a result of which such Canadian Subsidiary Guarantor ceases
to be a Restricted Subsidiary or otherwise becomes an Excluded Subsidiary;
provided that the Required Lenders shall have consented to such transaction (to
the extent such consent is required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

  (c)  
In connection with any termination or release, the Canadian Collateral Agent
shall execute and deliver to any Canadian Guarantor, at such Canadian
Guarantor’s expense, all documents that such Canadian Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 24 shall be without recourse to or warranty
by the Canadian Collateral Agent.

 

- 11 -



--------------------------------------------------------------------------------



 



25. Currency Indemnity.
If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Canadian Guarantee, it becomes necessary to convert into a
particular currency (the “Judgment Currency”) any amount due under this Canadian
Guarantee in any currency other than the Judgment Currency (the “Currency Due”),
then conversion shall be made at the rate of exchange prevailing on the Business
Day before the day on which judgment is given. For this purpose “rate of
exchange” means the rate at which the Canadian Collateral Agent is able, on the
relevant date, to purchase the Currency Due with the Judgment Currency in
accordance with its normal practices. In the event that there is a change in the
rate of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by the Canadian Collateral Agent of
the amount due, Canadian Guarantors will, on the date of receipt by the Canadian
Collateral Agent, pay such additional amounts, if any, or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount received by the Canadian Collateral Agent on such date is the amount in
the Judgment Currency which when converted at the rate of exchange prevailing on
the date of receipt by the Canadian Collateral Agent is the amount then due
under this Canadian Guarantee in the Currency Due. If the amount of the Currency
Due which the Canadian Collateral Agent is so able to purchase is less than the
amount of the Currency Due originally due to it, each Canadian Guarantor shall
indemnify and save the Canadian Collateral Agent and the Lenders harmless from
and against all loss or damage arising as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from the other
obligations contained in this Canadian Guarantee, shall give rise to a separate
and independent cause of action, shall apply irrespective of any indulgence
granted by the Canadian Collateral Agent from time to time and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due under this Canadian Guarantee or under any judgment
or order.
[Signature Pages Follow]

 

- 12 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.

            ASSOCIATED MATERIALS CANADA LIMITED, as a Canadian Guarantor,
      Per:   /s/ David S. Brown         Name:   David S. Brown        Title:  
President, Secretary        ASSOCIATED MATERIALS, LLC, as a Canadian Guarantor,
      Per:           Name:           Title:           GENTEK CANADA HOLDINGS
LIMITED, as a Canadian Guarantor,
      Per:           Name:           Title:           GENTEK BUILDING PRODUCTS
LIMITED PARTNERSHIP, as a Canadian Guarantor,
      Per:           Name:           Title:           UBS AG CANADA BRANCH, as
Canadian Collateral Agent,
      Per:           Name:           Title:      

[Canadian Guarantee]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Guarantee
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.

            ASSOCIATED MATERIALS CANADA LIMITED, as Guarantor,
      Per:           Name:           Title:           ASSOCIATED MATERIALS, LLC,
as Guarantor,
      Per:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:  
VICE PRESIDENT        GENTEK CANADA HOLDINGS LIMITED, as Guarantor,
      Per:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:  
VICE PRESIDENT        GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP, as
Guarantor,
      Per:   /s/ Vicki Hardman         Name:   VICKI HARDMAN        Title:  
VICE PRESIDENT        UBS AG CANADA BRANCH, as Canadian Collateral Agent,
      Per:           Name:           Title:      

[Canadian Guarantee]

 

 



--------------------------------------------------------------------------------



 



        UBS AG CANADA BRANCH,
as Canadian Collateral Agent
    By:   /s/ Mary E. Evans       Name:   Mary E. Evans      Title:   Associate
Director Banking Products Services. US        By:   /s/ Irja R. Otsa      
Name:   Irja R. Otsa      Title:   Associate Director Banking Products Services.
US   

[Canadian Guarantee]

 

 



--------------------------------------------------------------------------------



 



ANNEX A
TO THE CANADIAN GUARANTEE
CANADIAN SUBSIDIARY GUARANTORS
[                    ]
[Canadian Guarantee]

 

 



--------------------------------------------------------------------------------



 



ANNEX B
TO THE CANADIAN GUARANTEE
SUPPLEMENT NO. [    ], dated as of [    ], 20[    ] (this “Supplement”), to the
CANADIAN GUARANTEE, dated as of October [    ], 2010 (this “Canadian
Guarantee”), made made among ASSOCIATED MATERIALS CANADA LIMITED, an Ontario
corporation (“Associated”), GENTEK CANADA HOLDINGS LIMITED, an Ontario
corporation (“Gentek”), and GENTEK BUILDING PRODUCTS LIMITED PARTNERSHIP, an
Ontario limited partnership by its general partner, Gentek (“LP”; and together
with Associated and Gentek, the “Canadian Grantors”, and each, a “Canadian
Grantor”), each of the subsidiaries listed on Annex A hereto (each such
subsidiary, individually, a “Canadian Subsidiary Guarantor” and, collectively,
the “Canadian Subsidiary Guarantors”; and, together with the Canadian Grantors,
collectively, the “Canadian Guarantors”), and UBS AG CANADA BRANCH, as Canadian
collateral agent for the Secured Parties (in such capacity, together with its
successors in such capacity, the “Canadian Collateral Agent”).
A. Reference is made to the Revolving Credit Agreement, dated as of October [ ],
2010 (the “Credit Agreement”), among CAREY INTERMEDIATE HOLDINGS CORP., a
Delaware corporation, GENTEK HOLDINGS, LLC and GENTEK BUILDING PRODUCTS, INC.
(together with the Company, the “US Borrowers”), ASSOCIATED MATERIALS CANADA
LIMITED, GENTEK CANADA HOLDINGS LIMITED and GENTEK BUILDING PRODUCTS LIMITED
PARTNERSHIP (each, a “Canadian Borrower” and collectively the “Canadian
Borrowers”; and together with the US Borrowers, the “Borrowers”), the banks,
financial institutions and other institutional lenders and investors from time
to time parties thereto (each individually a “Lender” and collectively, the
“Lenders”), UBS AG, STAMFORD BRANCH, as US Administrative Agent, US Collateral
Agent, and a US Letter of Credit Issuer and a Canadian Letter of Credit Issuer,
UBS AG CANADA BRANCH, as Canadian Administrative Agent and Canadian Collateral
Agent, WELLS FARGO CAPITAL FINANCE, LLC, as Co-Collateral Agent, DEUTSCHE BANK
AG NEW YORK BRANCH, as a US Letter of Credit Issuer, DEUTSCHE BANK AG CANADA
BRANCH, as a Canadian Letter of Credit Issuer, WELLS FARGO BANK, NATIONAL
ASSOCIATION as a US Letter of Credit Issuer and a Canadian Letter of Credit
Issuer and UBS LOAN FINANCE LLC, as Swingline Lender.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Canadian Guarantee. The rules of
construction and other interpretative provisions specified in Section 1(b) of
the Canadian Guarantee shall apply to this Supplement, including terms defined
in the preamble and recitals hereto.
C. The Canadian Guarantors have entered into the Canadian Guarantee in order to
induce the Agents, the Lenders and the Letter of Credit Issuers to enter into
the Credit Agreement and to induce the Lenders and the Letter of Credit Issuers
to make their respective Extensions of Credit to the Borrowers under the Credit
Agreement, to induce one or more Cash Management Banks to provide Cash
Management Services pursuant to Secured Cash Management Agreements to any Credit
Party and to induce one or more Hedge Banks to enter into Secured Hedging
Agreements with any Credit Party. Section 9.10 of the Credit Agreement and
Section 20 of the Canadian Guarantee provide that additional Subsidiaries may
become Canadian Guarantors under the Canadian Guarantee by
[Canadian Guarantee]

 

 



--------------------------------------------------------------------------------



 



execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Canadian
Guarantor under the Canadian Guarantee in order to induce the Lenders and the
[Canadian] Letter of Credit Issuers to make additional Extensions of Credit to
the Borrowers under the Credit Agreement, to induce one or more Cash Management
Banks to provide Cash Management Services pursuant to Secured Cash Management
Agreements to any Credit Party and to induce one or more Hedge Banks to enter
into Secured Hedging Agreements with any Credit Party and as consideration for
Extensions of Credit previously made, Cash Management Services previously
provided, and Secured Hedging Agreements previously entered into.
Accordingly, the Canadian Collateral Agent and each New Guarantor agrees as
follows:
SECTION 1. In accordance with Section 20 of the Canadian Guarantee, each New
Guarantor by its signature below becomes a Canadian Guarantor under the Canadian
Guarantee with the same force and effect as if originally named therein as a
Canadian Guarantor and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Canadian Guarantee applicable to it as a Canadian Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Canadian Guarantor thereunder are true and correct on
and as of the date hereof (except to the extent that they expressly relate to an
earlier date, in which case they shall be true and correct as of such earlier
date). Each reference to a Canadian Guarantor in the Canadian Guarantee shall be
deemed to include each New Guarantor. The Canadian Guarantee is hereby
incorporated herein by reference.
SECTION 2. Each New Guarantor represents and warrants to the Canadian Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).
SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (i.e., a “PDF” or “TIF” file)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Canadian Borrowers and the Canadian Collateral Agent.
This Supplement shall become effective as to each New Guarantor when the
Canadian Collateral Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of such New Guarantor and the
Canadian Collateral Agent.
SECTION 4. Except as expressly supplemented hereby, the Canadian Guarantee shall
remain in full force and effect.
SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA
APPLICABLE THEREIN.
[Canadian Guarantee]

 

- 2 -



--------------------------------------------------------------------------------



 



SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Canadian Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement.
SECTION 8. Each New Guarantor agrees to reimburse the Canadian Collateral Agent
for its reasonable and documented out-of-pocket costs and expenses in connection
with this Supplement, including the reasonable fees, disbursements and other
charges of counsel for the Canadian Collateral Agent.
IN WITNESS WHEREOF, each New Guarantor and the Canadian Collateral Agent have
duly executed this Supplement to the Canadian Guarantee as of the day and year
first above written.

            [NEW GUARANTOR(S)],
      By:           Name:           Title:           UBS AG CANADA BRANCH,
as Canadian Collateral Agent,
      By:           Name:           Title:               By:           Name:    
      Title:      

[Canadian Guarantee]

 

- 3 -